DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 8/20/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-6, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US Pat No. 6660928) with supporting evidence by NSM (http://www.ioffe.ru/SVA/NSM/Semicond/GaInP/basic.html), NSM 2 (http://www.ioffe.ru/SVA/NSM/Semicond/AlGaAs/basic.html), and Zhang (“Al(Ga)InP-GaAs Photodiodes Tailored for Specific Wavelength Range” DOI: 10.5772/50404, 2012)
Regarding Claim 1, Patton et al. teaches a first photoelectric conversion cell made of a first compound semiconductor material whose lattice matches with GaAs or Ge [40 is first compound semiconductor material, Fig. 1, C6 ln 54-60, first compound semiconductor has a lattice of about 5.65-5.75A  and layer 13 is made of GaAs which has a lattice constant of 5.65A, C4 ln 52-69 and C3 ln 53-60]. 
A tunnel junction including at least two layers, the at least two layers comprising a first negative type tunnel layer made of                         
                            
                                
                                    I
                                    n
                                
                                
                                    0.62
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.38
                                
                            
                            
                                
                                    P
                                
                                
                            
                        
                     and a first positive type layer made of                         
                            
                                
                                    A
                                    l
                                
                                
                                    0.09
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.91
                                
                            
                            
                                
                                    A
                                    s
                                
                                
                            
                        
                     meeting the formula of aluminum gallium indium arsenide and aluminum gallium indium phosphide [37 and 38, Fig. 1, C6 ln 35-46]. Examiner notes the first n type layer is the InGaP, and the first p type is the AlGaAs listed above.
a second photoelectric conversion cell arranged on a deep side farther than the first tunnel junction layer in the light incident direction, and made of a second compound-semiconductor material which is a GaAs-based semiconductor material [30 is second photoelectric conversion cell, Fig. 1, C5 ln 60-67, C6 ln 1-5, 5.65-5.75A], 
wherein the first photoelectric conversion cell and the second photoelectric conversion cell are joined via the first tunnel junction layer [30 and 40 are joined by 36, Fig. 1], and a lattice constant of the first n-type layer is greater than the  lattice constant of the first photoelectric conversion cell [Patton et al. teaches first photoelectric conversion cells comprises a lattice of  5.65-5.75, C6 ln 54-60, and                         
                            
                                
                                    I
                                    n
                                
                                
                                    0.62
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.38
                                
                            
                            
                                
                                    P
                                
                                
                            
                        
                     of Patton et al. is about 5.709784, which is greater than the first photoelectric conversion cells].  Examiner notes 37 is first n-type                         
                            
                                
                                    I
                                    n
                                
                                
                                    0.62
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.38
                                
                            
                            
                                
                                    P
                                
                                
                            
                        
                     and 38 is the first p-type                         
                            
                                
                                    A
                                    l
                                
                                
                                    0.09
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.91
                                
                            
                            
                                
                                    A
                                    s
                                
                                
                            
                        
                     layer.
Furthermore, Patton et al. teaches the first p-type                          
                            
                                
                                    (
                                    
                                        
                                            A
                                            l
                                        
                                        
                                            x
                                            1
                                        
                                    
                                    
                                        
                                            G
                                            a
                                        
                                        
                                            1
                                            -
                                            x
                                            1
                                        
                                    
                                    )
                                
                                
                                    y
                                    1
                                
                            
                            
                                
                                    I
                                    n
                                
                                
                                    1
                                    -
                                    y
                                    1
                                
                            
                            A
                            s
                        
                     layer has a lattice constant that has a lattice that matches with the first photoelectric conversion cell, and the first photoelectric conversion cell having a lattice matching with GaAs or Ge. [See below]. As shown above according to NSM 2, the AlGaAs equation teaches the                         
                            
                                
                                    A
                                    l
                                
                                
                                    0.09
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.91
                                
                            
                            
                                
                                    A
                                    s
                                
                                
                            
                        
                     is about 5.654002 A, which would lattice match with the first compound semiconductor material, and would also be greater than the lattice constant of the first photoelectric conversion cell [40, Fig. 1, C4 ln 52-69 and rejection above]
Examiner notes the first compound semiconductor material 40 is taught as having a lattice matched to 5.65 to 5.75 [C6 ln 54-58,], and GaAs 13 is taught as having a lattice constant of 5.65 A [C4 ln 50-60]. The first compound semiconductor material 40 has range of lattice constant which has a lattice constant which matches the GaAs of 5.65 A. Patton et al. teaches in C3 ln 50-60 that “lattice matched” is considered to be within about 5%, which is about 0.050 A. The range of the first compound semiconductor layer teaches a lattice constant with a range of lattice constant that lattice match with the GaAs and p type AlGaAs.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Patton et al. is silent on a bandgap of the first n-type layer is the same as or greater than a bandgap of the first photoelectric conversion cell. 
Zhang et al. teaches a chart which shows InGaP, where the In and Ga concentration is adjusted to vary the band gap and lattice constant [Fig. 1, page 263]


Regarding Claim 2, within the combination above, Patton et al. teaches a first compound semiconductor material comprising                         
                            
                                
                                    I
                                    n
                                
                                
                                    0.6
                                
                            
                            
                                
                                    (
                                    
                                        
                                            G
                                            a
                                        
                                        
                                            0.33
                                        
                                    
                                    
                                        
                                            A
                                            l
                                        
                                        
                                            0.67
                                        
                                    
                                    )
                                
                                
                                    0.4
                                
                            
                            P
                        
                     [C2 ln 20-30, See top subcell]
Regarding Claim 3, within the combination above, Patton et al. teaches a band gap of 1.9 eV to 2.3 eV overlapping the band gap of the first photoelectric conversion cell is greater than 1.9 eV [C4 ln 34-40]
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 4, within the combination above, modified Patton et al. teaches a                         
                            
                                
                                    A
                                    l
                                
                                
                                    0.42
                                
                            
                            
                                
                                    I
                                    n
                                
                                
                                    0.58
                                
                            
                            P
                        
                     [C6 ln 25-30] and has a lattice constant that is substantially the same as that of GaAs [C4 ln 52-69 and C3 ln 53-60]
Regarding Claim 5, within the combination above, modified Patton et al. teaches a composition of Al of the second n type AlGaInP layer is greater than a composition of Al of the first n-type AlGaInP layer [See rejection of claim 1 and 4]
Regarding Claim 6, within the combination above, modified Patton et al. teaches a the first n type AlGaInP layer is a n type gallium indium phosphide layer which does not include Al [See rejection of claim 1]
Regarding Claim 15, within the combination above, modified Patton et al. teaches wherein the lattice constant of the first n-type layer of                         
                            
                                
                                    I
                                    n
                                
                                
                                    0.62
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.38
                                
                            
                            
                                
                                    P
                                
                                
                            
                        
                     is equal to a lattice constant of the second photoelectric conversion cell [30, Fig. 1, C5 ln 60-67, C6 ln 1-5, 5.65-5.75A,]. According to NSM, the lattice constant InGaP is about 5.709784 A. Patton et al. teaches in C3 ln 50-60 that “lattice matched” is considered to be within about 5%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 16, within the combination above, modified Patton et al. teaches wherein the first p-type layer of                         
                            
                                
                                    A
                                    l
                                
                                
                                    0.09
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.91
                                
                            
                            
                                
                                    A
                                    s
                                
                                
                            
                        
                     and the first photoelectric conversion cell have a same lattice constant [40, Fig. 1, C4 ln 52-69 and C3 ln 53-60, and further in C6 ln 54-60]. According to NSM 2, the lattice constant of AlGaAs is about 5.654 A. Patton et al. teaches in C3 ln 50-60 that “lattice matched” is considered to be within about 5%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 17, within the combination above, modified Patton et al. teaches wherein the first p-type layer of                         
                            
                                
                                    A
                                    l
                                
                                
                                    0.09
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.91
                                
                            
                            
                                
                                    A
                                    s
                                
                                
                            
                             
                        
                    and the second photoelectric conversion cell have a same lattice 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US Pat No. 6660928) with supporting evidence by NSM (http://www.ioffe.ru/SVA/NSM/Semicond/GaInP/basic.html) and NSM 2 (http://www.ioffe.ru/SVA/NSM/Semicond/AlGaAs/basic.html), and Zhang (“Al(Ga)InP-GaAs Photodiodes Tailored for Specific Wavelength Range” DOI: 10.5772/50404, 2012)as applied above in addressing claim 1, in further view of Sharps (US Pub No. 2010/0282306)
Regarding Claim 7, within the combination above, modified Patton et al. is silent on the first tunnel junction layer further includes  a second p type aluminum gallium indium aresenide
Sharps et al. teaches a majority carrier layer 214 [AlGaAs] between two subcells [0040, Fig., 2A] where according to figure 1 the composition of AlGaAs can be modified to provide the desired lattice constant and band gap
Since the majority carrier layer 39 of Patton et al. is taught to be engineered to have a band gap of 2.2 to 2.4 eV [C6 ln 55-60], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the majority carrier layer 39 of Patton et al. with the majority carrier layer 214 of Sharps et al. in order to reduce recombination loss [0040].
Sharps et al. teaches in figure 1 a band gap and lattice constant graph based on the composition of the In, Ga, Al, and P. As the bandgap and lattice constant of the film layers of modified Patton et al are variables that can be modified, among others, by adjusting said composition of the film layers, with .
Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US Pat No. 6660928) with supporting evidence by NSM (http://www.ioffe.ru/SVA/NSM/Semicond/GaInP/basic.html) and NSM 2 (http://www.ioffe.ru/SVA/NSM/Semicond/AlGaAs/basic.html), and Zhang (“Al(Ga)InP-GaAs Photodiodes Tailored for Specific Wavelength Range” DOI: 10.5772/50404, 2012) as applied above in addressing claim 1, in further view of Jones (US Pub No. 2013/0118546)
Regarding Claim 8, within the combination above, modified Patton et al. is silent on further comprising:
a first junction layer made of a third compound-semiconductor material and formed on a deep side of the second photoelectric conversion cell in the light incident direction [See ; a compound-semiconductor substrate;
one or more third photoelectric conversion cells, each made of a fourth compound-semiconductor material and laminated on the compound-semiconductor substrate; and

Jones et al. teaches a multijunction solar cell in figure 16, which can comprise a InP or Ge or GaAs substrate [0123], and where there are 2 solar subcells below an (Al, In)GaAs subcell.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the two III-AsNV subcells of Jones et al. to the cell of Patton et al. in order to provide higher efficiencies and improved radiation hardness [0050-0051]
Within the combination above, modified Patton a first junction layer [Al(In)GaAs/(In)GaAs TJ, Fig. 16]  made of a third compound-semiconductor material and formed on a deep side of the second photoelectric conversion cell in the light incident direction [Fig. 16] ; a compound-semiconductor substrate [Substrate, Fig. 16];
one or more third photoelectric conversion cells, each made of a fourth compound-semiconductor material and laminated on the compound-semiconductor substrate [See (In)GaAs emitter and III-AsNV Base]; and
a second junction layer [Al(in)GaAs/(in)GaAs TJ, Fig. 16] made of a fifth compound-semiconductor material and laminated on the one or more third photoelectric conversion cells [Jones: Fig. 16, Patton: Fig. 1], wherein a surface of the first junction layer opposite to a surface connected to the second photoelectric conversion cell and a surface of the second junction layer opposite to a surface connected to the third photoelectric conversion cells are joined [Fig. 16].
Regarding Claim 9, within the combination above, modified Patton et al. teaches a second tunnel junction [26, Fig. 2] comprising a negative type tunnel layer made of                         
                            
                                
                                    I
                                    n
                                
                                
                                    0.62
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.38
                                
                            
                            
                                
                                    P
                                
                                
                            
                        
                     and a                         
                            
                                
                                    A
                                    l
                                
                                
                                    0.09
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    0.91
                                
                            
                            
                                
                                    A
                                    s
                                
                                
                            
                        
                     meeting the formula of aluminum gallium indium arsenide and aluminum gallium indium phosphide [C2 ln 60-65].
Patton et al. teaches a third photoelectric conversion cell [20, Fig. 1, C5 ln 10-20] arranged on a deep side farther than the second tunnel junction layer in the light incident direction and made of a GaAs-based semiconductor material or a Ge-based semiconductor material [Fig. 1], wherein the second photoelectric conversion cell and the third photoelectric conversion cell are joined via the second tunnel junction layer, a band gap of the third photoelectric conversion cell is less than a band gap of the second photoelectric conversion cell [Fig. 1, C5 ln 20-30, 60-65], and a lattice constant of the second n-type AlGaInP layer is greater than a lattice constant of the second photoelectric conversion cell [See rejection of claim 1]
Regarding Claim 10, within the combination above, modified Patton et al. teaches a first junction layer made of a third compound-semiconductor material and formed on a deep side of the third photoelectric conversion cell in the light incident direction;
a compound-semiconductor substrate;
one or more fourth photoelectric conversion cells, each made of a fourth compound-semiconductor material and laminated on the compound-semiconductor substrate;
a second junction layer made of a fifth compound-semiconductor material and laminated on the one or more fourth photoelectric conversion cells, wherein a surface of the first junction layer opposite to a surface connected to the third photoelectric conversion cell and a surface of the second junction layer opposite to a surface connected to the fourth photoelectric conversion cells are joined [See rejection of claim 8]
Regarding Claim 11, within the combination above, modified Patton et al. is silent on the compound-semiconductor substrate is an indium phosphide (InP) substrate.

It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the InP of Jones et al. to the cell of Patton et al. as is merely the selection of a known substrate material for tandem solar cells recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 12, within the combination above, modified Patton et al. teaches wherein at least five photoelectric conversion cells are connected in a lamination direction by the first photoelectric conversion cell, the second photoelectric conversion cell, the third photoelectric conversion cell and the fourth photoelectric conversion cells including two cells to form a multi-junction cell [Jones: Fig. 16, 0100, Patton: Fig. 1, See rejection of claim 8].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US Pat No. 6660928) with supporting evidence by NSM (http://www.ioffe.ru/SVA/NSM/Semicond/GaInP/basic.html) and NSM 2 (http://www.ioffe.ru/SVA/NSM/Semicond/AlGaAs/basic.html), and Zhang (“Al(Ga)InP-GaAs Photodiodes Tailored for Specific Wavelength Range” DOI: 10.5772/50404, 2012) as applied above in addressing claim 1, in further view of Fetzer (US Pub No. 2010/0229930) and Choi (Journal of Applied Physics 87, 1287 (2000))
Regarding Claim 18, within the combination above, modified Patton et al. is silent on the limitations of the claim.

Since modified Patton et al. teaches a tunnel junction comprising GaInP, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the GaInP tunnel junction material of Patton et al. with the AlGaP of Fetzer et al. as it is merely the selection of conventional tunnel junction materials for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Choi et al. teaches and AlGaP where Al is in the range of 0 to 0.52 in a                         
                            
                                
                                    A
                                    l
                                
                                
                                    x
                                
                            
                            
                                
                                    G
                                    a
                                
                                
                                    (
                                    1
                                    -
                                    x
                                    )
                                
                            
                            P
                        
                     layer, where the aluminum connection affects the band gap [Abstract]
Since modified Patton et al. teaches the use of AlGaP as a tunnel junction material, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the AlGaP layer of modified Patton et al. with the teaching of Choi et al. regarding the composition and band gap, as it is merely the selection of a conventional means for tuning the band gap for solar cells in the art and one of ordinary skill would have a reasonable expectation of success.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton (US Pat No. 6660928) with supporting evidence by NSM (http://www.ioffe.ru/SVA/NSM/Semicond/GaInP/basic.html) and NSM 2 (http://www.ioffe.ru/SVA/NSM/Semicond/AlGaAs/basic.html), and Zhang (“Al(Ga)InP-GaAs Photodiodes Tailored for Specific Wavelength Range” DOI: 10.5772/50404, 2012) as applied above in addressing claim 1, in further view of Batop Optoelectronics (“Energy band gap Eg of AlGaAs alloys” https://www.batop.de/information/Eg_AlGaAs.html)
Regarding Claim 19, within the combination above, modified Patton et al. is silent on wherein a bandgap of the first p type layer is the same or greater than the bandgap of the first photoelectric conversion cell.
Batop Optoelectronics teaches where the composition of the AlGaAs results in a band gap of about 1.42 eV to 2.16 eV depending on the aluminum concentration [page 1/3 to 2/3]
As the band gap and lattice constant are variables that can be modified, among others, by adjusting the composition of Al and Ga in AlGaAs, with said band gap and lattice constant both changing as the composition of Al and Ga in AlGaAs are changed, the precise composition of Al and Ga in AlGaAs would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “a bandgap of the first p type layer is the same or greater than the bandgap of the first photoelectric conversion cell.” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the parameters of the composition of Al and Ga in AlGaAs in the apparatus of modified Patton et al.  to obtain the desired balance between the band gap and lattice constant (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726